Case 1:18-cv-10836-PGG Document 146 Filed 02/07/20 Page 1 of 25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aided Stetes Deane 7 Covet | i
Sodknen Deg raw ob vy “hy, wus York ; \
4
Ma rhs 22 Gate: el) 2 Se. | as “a
Ve a |

 

P \ LAN at . |

 

 

 

Coxe soln! \ Know ORS P EG Couc

Shes Rast — a

 

 

Huan Oe unk « et — A,

 

 

 

 

» Recus JO. crepes Counse's Qeeeserany OB. 138) TO

 

 

ca Notrw SOR Swwertons (Ceo. RC Cx. & SACD Awd Lace Cpu

 

 

 

‘ SOS )) Cb.& N34)

   

 

ANGE Se) | Naren a ea e xa Cosas cyan. as we

    

een. By M&S) ‘a | oe Morrow Eon S swextous CEvo. Cee Re

 

 

 

Kis © NACE ruts Lace, Cry. Se ‘US Carl) .) CD, A3d)..

 

 

Xp SURI € at MS x replay Od.” “he UnUeTaing waster ott ny Ae ,

 

| gon Sarat THARS ons MQUES. Ve Financ ee

 

 

pycsvens \ Fe 6 gz Baad D 0A LC YOd +

 

 

 

ical woes wv Mei A re, \S eciareny: oN
Blk este C iL “Seay cm Aw Vey WO TD),

  

 

 

T ough She rele ey ort Seqerions ants VOR vinda \S POW. w kound ot ot.

 

im | —
WS \ on ne Aocestcs eben S34 " iS een AS) Pegs S actompenied caren

 

Vag

4 by ature WS Ci Sedererin unt on in penalty a cs

ened & (

 

| a
AY

Dex DM: \ Deck or \. 4 Ley Counsel Re Me < dJetenlegts: attemots wD

We Contest only three Q) HHemse Nouere & Coes ( JAense en oy ASA
4 atemgt Ae | Brovide e losibieevt dove “TD rebst dither the _ .
/ penn Asremations) \oderak? ON oF ™ Ae. ok OAISSLONS ot “Counsel's .

Ow chests,

 

Banh Oe Ce d. i mal Gad eA eviously, Crtevte hey

V

 

 
Case 1:18-cv-10836-PGG Document 146 Filed 02/07/20 Page 2 of 25

tos A A \

Aelnse MO: pose Gor

Loe

S ea 1 aoe aly 40 ering Ds 8 4 Ls ee

ro

 

Contresty e or ~~

4 \ re \ |
rig glean Jecur patio can The Sabon eats!

 

 

| a\mids SIONS CAS. soe Ny) ay Ve perc an Rey,

 

 

 

%

C Tee yy Vn \ Jp
ounsel “Te ele cnuents Last ree) Exped is | ie pat: ‘p ‘evar

\ Ye a
Wot wth \, g ee. SSO rectly oe Y unrepresented in incereerched

 

 

\

[hs
pe welt kn Ne Need Wor Por se 2 2, ACwAce CLITA CS Lhe

 

A

‘ vi Soeyn\h Ness ee Washers wad TX CONS ware. Paipedle, wi) mA

 

 

TiMe a And ol ok. COWS), SN No wu Nis seeoye Car rae 's an Ay

:. deleners Wine. pen we \nimselh} we Calleas es * Ther is

<>

 

Lay Fa‘ SPDs a Yad Ch, Mase, Qw97) on\ ae S icles

 

 

Me Tel Steves (8 2- AU) js

 

mpefory

 

 

/ Lace Ne CAV unlikely pas Speck 9 Blecse ok * visane ve Jahr Stskes), a

3 \ Vataite Corbeaby
h Um eanun cE ON. acanplete \ist shor: Ne Dewar 'S CANNIEN INS 4

pesdh DEL ASS AGA oak Ques TA a AAD, cond

 

ots =

 

AR othe. Veeck MYCE, C2 AN conceres - she nappy on cathy

W154 igh.

  

 

 

 

“ye Conner SAS US. VA CALS. De, 2
| Caansel 5 torte Vlahos ¢ Chereel Az mS Me. {se >
nes | So onsreey, yr Ne Voes wre Sy SO ' ner ie pediy a Peres,

  
 

“ON tt, Ye Sony iA,

% Cc, \

 

S ws ‘

 

 

nerd Coptsa\ rete Org ok ae ave ek Wet ay oy X Ve Col Cue)

oa | JNYSYs A Ruashwat & Clase | in Voc \ Vw, SES ee Clase. au

  
 

 

 

A\
Deco yo NG Conner So- Sb Ane ber (Ong vn mses As Q OAM: aa .

 

j \ ee
a Ms Ay ule wn wert On | va money DonAdw Mnedteer, CAs)

re erplict \ooxsis Mek Vee Plant wos Oe. pei Sedeanea - By S)

 

 

“Ane Syme Mey we WE 7 vont aie A Mie Wwe peste \ sooms,

5 iN \\ - 5 “>
Rai as \eden \ \) ye SK Sa ak "HO, Vis. at S06 “b) v / Loe “3 ~ Qe 35, an

 

 

 

‘ve te al Jouts Wess “brine Dy shine Cn. AR olan) oN conterg ib,

  

 

rt

a va | ‘Toile \S Stele ats | DES na Y 425)h « CA

     

 

 

 

un a! Ae de IN oyersidncon, Wasre. \ntela Ann Wer! “c nak Camsel ee a

Mi

=e NDA ~\_o& Sue Comse\s, sob sagen oek MS
Case 1:18-cv-10836-PGG Document 146 Filed 02/07/20 Page 3 of 25

\

~ 5 \\ i \ i y
_ Gans, OPMESIDNS \Noweve ry TEMoye a\\ dosh peSQewcl A SAAC A Vel

 

a 0 Joes nat Ce Ae AG (we walk Nt Me cose | LOW Soak “Selo. \\s

 

 

 

connals. aan) tie inst owe Soe EVANS ST he WES peso wha

 

 

cose \ww i. a ywakton, OW sections ee OMANI 5 > .

are ' ~\ ‘ f
Wattesu owe DX, AA oA NG A WoST Un a We ot
coeeeen Ok UES

 

 

 

ae Ane « Ce De ASah Re We Wass ee espondes Yew

     

| Sachans. yoy \itee S Ai bo) \n, ass S\OA ov CONT Mg COM Ow

- Sredly

 

post u™ a&\ VWs e\ Rely, an. he a = ce

RGR AL | Le Re 1,5 dort), Vee Re Prabt Coad,

 

WA —= S -
3.3 yO), N ae ok? KR Prats Aw J. - de Ta), Me i Pro C Long

 

  
 

eG “) onk NV ts iw Da C : sa Ds Ales 2\ By cnatinng “P

\ os aan

 

 

 

Over ee Cantrallsg Cea \en p. eye rs eipecfiemps We, Oo Ys: S\ TAS.

 

 

Ome Wier ons on Sik Waring Wn deter \wes x Ture Misconduct

 

)
| otter THN on oder oy ScacH ing ea Vl he Lox

   

we SS. woes. preety, Ake Leteste com oo ¢ neh one
3 ony om 38) ONS 9, Coasel eA AN. Cdiedleats © n \w, » wea

 

 

— Celt Vou)
se an “EO sc eN\ 4 wt proce enn ol eet ons on Wo Ose

   

 

ened MS. o\. sont beh k ss 4 TMS3.043. 9° Piel mm WUAArss © ‘,
- “Ortchons Ww sore \s ogi: Sepre~Guarey AWO7 Or OOM
under Uke Tegan Sime went, " ADR Nor-4 3 oe ) y com \
2 Woaek JAW SAY 6 chy ‘be ‘ eSbaNs Lousiana ot 14 en ne

 
   
 

 

 

can I

OX Gr 3000) ( Kayan, Tecwer vy. 2 Ore nnn, CAA | ISAC Bro) 3

 

CAN 144)) cS. gad | S Ny ADA ok ALY

  

ey WARS. & Ks ot one. |

 

Course S Rees ~ om SSUNS | Corts mM!

y Uniternonel isickke \ "au sek an OAR Peomaos

 

ApBregrontehon. AES ya\ Can Lanrinwe x

/ \ WAND Wo, \ivahey (Dy Ve Ve ow mar

 

 

Nu SO. im LS The Cour

. \.

cre sos al Vinew, Me use) out At

 
  
 

\erekes, i‘ Ofer
‘ Vo Qormssi- ONS

Poche ‘ aver CES =— a

New.

 
Case 1:18-cv-10836-PGG Document 146 Filed 02/07/20 Page 4 of 25

an

nea ‘A

* \eWicry. Tisldsy 35d E34
mo

fs uy -
LAG Cars NS ro) ¢ plese See

| G4
\ “5 \ SA A
Dy, Ap“. ak S4- 3S, {a4 dete OU AON? uk QA- aS, or lz,

 

Vv

(Ads-3 = cr 1%)

 

 

ee Of Ly onw Anh mike — ‘ah do ode Mag a 36, ond So e

 

 

Ao Vo 4 > 2a 2 MAS } | a
> \Jadntve MeMaany LOOEW ANG See OS Cw 491A),

 

 

 

| ene “2 S, WY, Adv ae 3%. AN S4A-3S, ond 2 Aa%4s3 > ect Ads

 

 

. Palmer Me Riches SG4 6 3\ (oO cy Cis MOD') Plesse
$20 ‘SE, Mov-4A_ ie 4 ads S] ~8%) \y , \ol-& a oe Meo 3, cod

 

 

I, AD A \- 3 at 7%)

 

 

“Vacs Ve & tals, KAGE T, a\" 354 OAC a 1944), 0 oleuse See.

 

 

yz, ApAA A 3 7- Shon 4A, ee=b \ 08, Arey ot Mb—

 

 

a = 4 ‘

  

sal\i Ais Casennny % SAY iw 0 BSS C~.C a AV4 %), ples weSee
ga NBN AY od Re, UAE oc AA

   

 

ten Beenneny SAL US. GAS B32 Cada F Plese

see DE Ad eth on) Be Anke oh AAS

 

> Alok, Vn Ms\\unes $1 iv 2S ASK 4 ( NS Gis Xo?) Geese ye<

 

 

 

 

DPy ANd. at 2 33) wad

 

 

» Corts Servs, osps Vs Maden, Sag US, GLY 1 Qnod,

 

plecse Re DA ea A 0 Aph-d o! ak AO.

 

 

 

ty

Sy Wo ye ae Fa
SOV ena “We Vig MA can AS > rh Oop. Contes tg CASTIVOYIES

     

 

Moe tee ins lear ese cas Aierecds | Bore Cosa Nmewretng oN well=.

 

a.

Vw wh Awa Cyre ty NB Ww slethac BoADS Bade d Q Jeo Couisc.\ S. a

 

 

 

   

niga CHWS) aa Ses Ve. chants Wes onbentdaa o\ \

 

 

‘

OSs & \e. yotive. es SO Jet te Moreover) e evn AN ola, osu

 

 

Ay Cocky oA hese Cosas), Vee coal Unartoes, orth han Ey

 

 

 
Case 1:18-cv-10836-PGG Document 146 Filed 02/07/20 Page 5 of 25

A 4. we 5 MS. A
AY A A 4 ”y i . MA in er hoo
he) Gag \S hy ESS

 

 

 

 

* vy \\ rT |

 

oe Oe -
Led ONC Cau els Ov), ae. Ly iy fared ic “eS Jele one Covase\. S

  

 

6 Wwnyy: SLMS 4 sagen Tess) apt Fou co

   

 

 

AS i ‘ & el Cn. — 4.) (las —< 3) cab any

 

mh / A
Mai vay 4 64 beds hep 1A \ an wee \ ¢ 2 J a We “NO Md) ( os .

 

 

  
 

Berl CAL omy te Vreser ov oO A83- Bg be ¢ eg

\manetrbed bu Bre .
ve ivolously ace.) \ ASR Course) 8 aN evict, a

    

Oe ch,

 

 

‘ Jecisims 5 ade Oe: -
Sd \ ake ox 5 cing AN\el Yo. MeCorbhy | MOA VU eS Duats cou

 

 

. ~

Lek eS Nob Wy A. Ve we Cwe ABA, Co¥S) CRLB) ¢ “SO tL

 

\

 

 

“Ou yt 4. by OL » an <b Thee Athei .1 4 Tia Gort WES \ehestns

 

 

cs :
Sow. Lue plus C Ade yo Be Seon ony ore A Sean! ew

NA a ee Ss

  

 

 

 

 

 

 

 

- a. von 2s &

@ (spe ma Ogreinges dette At ec CE -38, Se

{ \ \ iS ‘\ yO i

. Yur Ns wry. ANS re shor See, ‘x ENDL Cou sal C oneored | ae

inap@iesbikey rtd, os MCAS AYA MN 4 ane =” Ve, plawstr Wes \aree, Be
4 \

 

“ey Jeme \ \\. wired, Cs es Ces reo cotton los che MS | yy Se _ a

 
 

 

ij on (Ms wn \artonad ¢ COAG NNTEAT GINS YS. on ate Ond

  

 

Ce keel AVES. c dd upys 4 Ne Zs A LS ws Al Of
wd \ ov Noe

 

 

YS a aM te ws Ni * exis att nore \ OP

cha La > ot si)

DE. Sah ching WELLE ts. ws

   
 
 

 

     
 
 

Gusting Ag Re .
: er whe AY a ts wv "

 

a Cio! Ce hoy utube She merbectans | Le» C Vea RQ a AL. = a
iL Plesesee ) i, Aya

A Jewnif My wen Xo Nie CN ees Cad & mprorasive are

WMS presen Sins A, ongssiony chy MW st \ws. v \
C
oF

Ao ABA oS DG ak 19-43, cased re

  

 

 

DB, Lot ed A AdLA Smal Ai-®, ecole

 

CNIS wa.

 

‘ure seen | NRE CESSONG

 

o-
8

 

_ Fi

 Dadase Cg anse\ Canty Wes { Poss, Mek | \Be. % Ser. ie thats alnoume.

 

Soh a4

a |
a ‘ty, COMMALIAR Py To cope bAize orm Te oats Thaswberonecesse a
15 I

eel Ne ceases \—on anh Mat oy lhe now on Wa, 2

\

\

hak Mosk reer meh) | Wacencercten pos ras \we. eopede &

 

 
Case 1:18-cv-10836-PGG Document 146 Filed 02/07/20 Page 6 of 25

Joiu—\ Oy. NON ting om Muanerdia— WE po 4 he Alem CS oppodals Ye a, \\ ae

 

\ Ay sy \ ‘ \ Cj SS
\ye ove dle uk SS Vi ese coms ome NACA uascupulos al 2

 

\b den a Me planalPe\\ a chilis _ Cees new meres. wu wrts ork.
~~) a) y Gi +
V\ew) ee ids ihe erdtrce. presen Me Wel: hes. wrod Prac

— \

\eo. 2 Seal \ ee Ca au} MW CO reply VW ConDIMr/ WA =, \AA A ake) ‘A ang Nie

tS Qe Fe AAS bo TA Me ax Cu\wic te Ol a Wes. rey | te be /

moved Anko Canto Du Xe, Ae CS \ye O04 nly : A ‘yp At Why aes {A x cin Va

) i AA } ‘ay ie, NA 6 ote A % a $ ), at eae < Ong dy oh A®

AG) Gud \ eve 0 Lewd Ps @ ISEPLY { TD. vo WMD AT? Ss eens SEXLON CO. ce
AS) XO P Larurt ees Mors or, Po lect ystaw OF Vad CQ.

set) . Sle \ yurscent te ve sens mellsaye ole | ~~ iat Vs ri

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

| HS705, 344 ASS), on Madey Sennen ob, Sonn.

Re hon Ws e We Vac ppd, olen, Ce wove Wwettlessl4
Teton nustcp ie taney tes be
by JACse CO nse uct wuskeg “he. \ CATT ahes bon

en 3 Delerse Counsel, “abdvas La € Cizs eS SCONE) L ant Cus ee.

 

 

 

 

 

 

ASD), Vi \ne Yon Rous Pt Sst Conduct es de iA \a\

 

inte a W... ! \3 Sap M LNluskte Mosk 2 i sehishs, Vreephearnes x —
wae," otk Vis Tank Sikes, SUK US. Ar, 44 C44 S4) )y yer

elena) Al Juss Ww Ye’ tngher Coye. easing a ec Resin. es 4

 

 

 

yy ¢

D. BDAY DX. D¥ KI AAS OB, 6743, OF B74 ak], aad Ma oe
B ar ret de Bos NY | Sennen \p- Te) Atty gevit Mora Goes begea

 

 

 

 

wee Ma awed Corens on Rese ans CONVENO “V\na le ne shin sed Ape
Secret Wow eal ts ‘ \Ne Yeon \nesin eect From since \
Nimacoad Booty Qrou (Decemaer ASM whey’ aes L oe
\¢ Monee \hips: Hf my Wee Com le Obey raters [i LAM mate :
S mecky- -Q ws orle~ coos ‘P-2r-.Co roughing ne the WASONT
os ov lewd an VT oet £) a4 SBA: clea. We rn Cee Pati cel. Reduce. a
a g rs SON tates AM Wed er or Sinko! | eM Gated \el veld

( a v\ Cecare Vroosing an min ahha 4 DRAGIT 2 Sepavarn on “ho parle | we a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 
Case 1:18-cv-10836-PGG Document 146 Filed 02/07/20 Page 7 of 25

Vale" Wes CSenucns Yond . LO), JEL not + ube oh dlewifs

 

 

 

ped i CSA j Fark (., me YY Coca) ‘ca Aceh. Laut’ Mob Col .
Naa eS Toxic Wage Ta Secretive OM, PR3on. ) \nere. Ves & Sems

 

 

 

 

WN Raion Resp Deli. Swan, Why 2032) li

WWW ZS ‘yuvires cov) now 2Lava Vie AT nected eo vise hvbanadisie

 

 

o fies -bote—Weber— M-Secrdive CMS T POLOA— — Whee - 7 ese elie

\ Ww psiacresen UC ucciel Mw phi pants versin \ 4 cn

 

 

 

 

 

- el

 

 

 

 

o ot W 8 an 233, se wa unsel ¢ Contiinoes Usolatlag el, v4 R. We.

 

 

B MGvQ), FS. BCP W103), FAL RB Gv P ACODER,

 

 

 

We = Rocs> Con), 32 210), Us, a Pak: Conds >. AG),

 

 

 

Ne Re Peak? Con / LAO), o) WAR 185 Cone 3,200)

- Ss Puli cor ywvd neg esenng Mo Pe Lani Vi : ret me

RMSE.

 

ie Aad ina coral Lolo nots We WAT One Sneehhs

 

Zhe ha posite, (9. Ovid nr A& 8 Soo ma OV. CAL 35, Sy

WW IAL.

 

 

 

S walhex Lclous en a An WN co

Nelere ont Wied oly Vay

 

- atte, Se, vest \\ cvhacinte oO sot ey A mK vn Ly, Vane oe
A oath ts U YR, SA- SX on Odor AS) a ae 49,

 

214 on} Novenber d's L$," San be DB Ay
SNS. DBASE WETS nb ee Bijou WA.

 

f . Hh OEM Heese come), ® ‘os Qanrebe.“\ nan

 

ene ny &
2K tuaaadenent oR posers

         
   

 

 
  

E
 e-
a6

    

 

  

Gay. Sake gue ee yexpicly:

‘ area A Kounk m

Vato y bee ae So eae Teter ane we

 

 

 

leks Bh S WAONES Pog hg ek. dole Worsen. Xe. =P 7

 

 

prescimubhy TFTA OaKRe TA ‘shvaecessg <6) SEE CY oR 381 93 ey ce
Case 1:18-cv-10836-PGG Document 146 Filed 02/07/20 Page 8 of 25

SHD« HS CY) S09 92.02. Co) CA son GAO. B63Co)? Boo Pare WM

 

 

SAU, SAG Cay) ol Fade R Caw PSEA.

 

  

 

“Vhery CUE ne deer. cosa da \- anon. Crsdk: b raw .
moon we oy \\eushon Vs Lede, AS 1 OAc oko C49, a cond

 

 

\ NAL nek t \ a\\ s\n da pan AA are he aah wr es \ ne hNAsal®

 

CPeAr

 

sould Vann Yb halt under NY VR S Combs AL ss (a). on -

 

 

Use & Ro Cow). A, acy CY S30 VY () BABY oe 8 Gen AA

 

if Auto, wa. \Norne Me pot xO oO iM We ndede Mohs. ‘D>. By

 

 

ew or ~ &- “L, caning We (ro Son vnc lick che ae ersten es LLeske, Xe \.

 

ve Wes Ce der wits oe avs ws Lele ve {> Ke SK we

 

My Q Xe, AZM ol , dorowe comad oN \ orileA Nig vale

 

ve dureese, Care Taw ©) YO Be An OR ABS WS | Vina Roa eires ee

 

 

de Maren Ns rriatepeesah SD See AW Qed Ty yes ha

 

CA, BSy on) ae

 

 

ireloox ae. we. Dears _ V

 

 

 
 

   

: ma \y “Ne acme so ma
gunn Velvet se" Canara SA SO. We BO Wn Ns:

 

 

canon Aids Sov Voy mas VOR rote ( Conse \ ov. \ve \ne. demons st bs ; -
Kv \w ARAL gallos (res per est Mes SS

 

dod Ne he MOSS Set

C Pe Qe. rccebs

now Se a as Wey os wf

 

 

Contr opel See C Wins eoptay We Spree Conc Jedd

 

\bare pg Vs Dake ww ANSE Some Myon mary C24) dx Act tre |

 

- (D ees “a O¢ TVhe Send C Corey eas Wwe wes mee x "sae

 

de We ve heetvon stn ben rhe epprumudehs AN recty—Sauren OSS AES a

 

cao ee Rasa, TA Tadd CT (8h, Os Cov Aaaayi S

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

yO wey
rent RSE oe \A ¥ — E
a rsx eh -
6 oA Aes 0. snd) tia Wo & aval Vee
Case 1:18-cv-10836-PGG Document 146 Filed 02/07/20 Page 9 of 25

limite, \ © \\alowge CAN heals 0 Fen) ton we \As. tov)

 

 

 

 

VB We raheget Sa Ae oa OU MN Race SZ

 

iw. arcerahen \ \nigacte w\ Va Mrty\ hat waa oe

 

Woe CONCRE x \nke YS gation, Wk Sand OS WR

 

Wey nb ona ( Sled Tho Coaconne A\S lobe

 

 

log C Ath (Sup reed Con M oust ced, equells
\wre. Dee \\ouskon 5 HOS. XS KIL Vale

 

 

 

\Sy corks The ga seg DAkows Wagon conash personel. “4
CASE (CLEA er male eH a\ \ecoounte | bate Wee enue

 

C\ ed.

 

 

 

( Guus MON { ae 1\\rercbSons (A ss »

 

 

‘We Secon) C reo ore 2S Reade i al QL nts alu

We CONCEMNS ot Ne Sonnume Coa 5 ts eclane\ aovuy *ea &
Qdedle do -

  

 

  

te AME Vaca dls Wendel ho

 

 

 

| Cosase) proved \ni be bn Cd » WA Rolain on \nea ve Whe Ms Ae a |

 

 

Graces Ver CS New < oe oS dee ven receiver « Sem oe Ve

 

detent Conrnplean oN Maen pe ve AN ‘s ME -eKerede onuntte \ Conlin. a

 

\yea\ Greeneive Seacneltenent Voter ve Pence wal Mae onl

 

   

a Moa, Sex oN Wi % Cou ysg a bonng ont o-ewvel

 

   

Gn

Veron ob QQ Eire area \. “sen Biches aya WOR \“ ower P\eese

 

 

coe OB. ABY ok AnwAAs ARS RBA Gay SACO.

 

 

AS OSC 3 Ws VE Ane Bite M Gad gk DB at-4

 

a &} DE WwW 0.8.43 PABA Bw td

 

—_ (Re ok OS. N24 ok ox “A9))e ‘AX C, GAR, 38 Cu SC)

 

| Asia Cen e oy \) AoA ee ay \ Sy. |

 
 

ynely,

 

323 Ba Wa COC, Ge WAL), DAB, SO ke: AS BAR Gu

 

. ANGE A NX & Ord CO. LAGOS, LAGOA,

 

 

 

 
Case 1:18-cv-10836-PGG Document 146 Filed 02/07/20 Page 10 of 25

_t 3 AQIS, j NS. ake

 

Plecse. See ssp \. %. 4 BA oe l; 1 AX ae AS VG. nen

 

| SALI Sos, eb SORE Gora

  

ee oe Ss MK CR SS

 

 

py DY M4 ¢ 4 { ode Ay AB); . w Ex Robe aX. ) sya U de SA6 on

 

CA44A),

 

a — Plese seo. 6 dse \d. %, we 4 ot le a). ok wy See 4, \
Plecse see leo. YD By SA a dy. exhng Vw :,

 
     

 

 

a lon, Woden - uke. ADSM) DOAN some. Yea
cok Bg babe G ®& A, Ce. os A, fuk or een a

     

ei aN
4 ce 4

 

 

 

OTA~some. hwy an As OS) Yes bred hd CE pn
We Ty SeAMwes, Clase sea.cl \o On b SESSA.

 

Me Mem oleene Sag. Vg, A bby VR7 y SS ARBRE Can.

 

 

GA om en Log Reco wd) OAS (Oe, ABK a Mo “)

    

 

 

prestye 3 SSeS resus VG conce\\ § aN 08 wa ae Ve vedas 0

 

DBA & WS) Qe Ars AS i): cooly, with “The Seeewes. det .

 

 

So O58 As over 0 Join On Vy Costin i ae WN Qa) ea D

   

 

- Mode\ Service CAL Yiee C81

 

 

a Wee, sen We, sonata Yo |
CV ay oy Wicd vi ass ov OX. AQ A 2 2.) 0), NZ, %, 43) ) on poo

 

    

 

be ay >) ) Ne anion wf econ, mek. v\ WADIR" lay c cq “ark & 7
cote Yo Cun Ver dosavers Ne We Cone ued Vd on

 

RS ol cman cadet

 

eee

Lapk nay reece bus We Cove wnt AN ens 2b. $ ao
. Tale rok wrod (ven \ Ve

 

 

 

 

 

We \ not \ sh Ye sea. alae ie SL

abi arn Ve 5. ode

 

 

Le ee

 

Ny 24

 

 

 

Mee Q Jon \ x nals Ne cnnnecessecilr inl aig ch Te ee

   
 

vin uo See 5 = ee So Sve UC VEADO ONS Vs

 

 

 
& WAN Ct ae =

Case 1:18-cv-10836-PGG Document146 Filed 02/07/20 Page 11 of 25

f

  
 

ark, JAG od~& WALA)

 

ae - (AVA aner wna, \elege ( coonca 0 Owen ne wend

 

eclinowledge Raut Va ede oa\ Nec eins Venter a” Wee

 

 

 

Orr RQ AcSECQOY LS). \ay UY Rhee SS Qo AY oe

: \rekont cody \ ey Canyrsg a“ \howne Nisin i ee &, Cw f°, AA. Lose fe neon

 

 

 

 

VU YG eno Ce. <0 lone ot Shen Oe enone, o

 

Moveower less Maer’ Aare (os 4 COS “ae We Secon) \ Corte

 

remo o\\ Sab Svade Wo catomncnnalave cle oaghtes ‘ys

 

 

feeaers. We w oggrastinn be Sommers Au ddg iat vad lpn, such

Ox We Wertonss WA “Cenhewverse wn DS. 2 AS 1s) YB. A236,

 

 

Ss Fee On wide wahers \Ne nore War VSwek Liegee iis & \Q gore

As OPRES' Ty Te SOMMan toe Semen » aro N\se ¢

 

Sundg FAN die Ques Mo eon now cde. " \ eae Ws \ oe cen

 

“13.9 Fe), Degree 2 ema OS Ca Some $2848)

 

 

| cn AWG \Noss a

 

 

i \ps lt od, W< DO Se NN oho a GS) 1 CAIG ‘e sg),

 

Ne edour lag woes Ne o..\ Corea q as oC 24 Avotal_ dees

 

Ne tome SOY o- Me COROT ~wasd\eone he Mm Ve wes

 

 

ydvaeen Meudon Vis | mu va VON Lew: Ne Lee , “ba SQreon As

 

MWe Sober Hd C032 ot Dow \pe Ka WA iy 44 (As 0.) hecso

 

 

Re Wo 2 Us WRG a iels ) Wo i Wo Oy 5 C7 Oh Cn C yw Yo04\

 

 

nea Cmca MS on Wee POON orel\sox oy, Cale ae CoReg, AN

 

Saghing We \j wa are ont code hon AWA rs > \tx Ue \on

 

gy

 

 

Cou, TK FOL ISS 286 Ch Choe ADs Vernon wa

Mee, AO. ay AAA AA BAAN Cr Con, Ae Q), cole om Cr808

 

Srextensions 5 os 2 os cA y sone od stony, Tale.

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-10836-PGG Document146 Filed 02/07/20 Page 12 of 25

 

coder Be { lewh Ora VB. CA Be SA On Ocsber Ody 2A — SOME

warteen & er CA ¥ de iS. picky | \\vo Shey Me is . ded Wg. mine ses

   

 

| errs oF Sae Counsel

dead We mle Cw enn oF )-B.
SAL vader OF Shear ov. pies on raul he Ve Cour ty Mnerdog .

 

 

Brees Vale one oe Any na be ¢ Cer oer ve. YW tio var b Se

 

 

ee

welt OMe HeNVice, Ts Shireen CN Boy See

 

 

 

eke Wee, SA od He Rweelcone¥

mabey jwdres she ee

 

morencd to © oe, 3%, At ARK. Meee VC renies 5 ey

  

 

 
 

 

 

wn aad) deen PORN mt yma\ NAS OS \ sl Ree conse,
&>

_ eNdeeere Sates Gr MV cessong The Coches gribaty

 

 

Veda \s sony We Guntime Sonny oa -

IDMaen, \e one oe Pes Tea. le.

 

Niconade Wa 2 Gel

 
 

Moar. O64 A oo) UB A

 

Maseover, Ov OL Ty) \wou vite \ oon ) hte Yeo Sg OL a

 

 

OS. . S [arene ode Sa, NOW'S, aN ae

 

 

 

ive onoves Voc CA oxclensior, ey, CAR. One oles oT Sow SY é

 

 

- Aan orers, “Cds, oer FA gence wrshon eamby

Wan. WN ds en On » re ke ever Joa Wats te COM

  

a one te Ye int (ese, bie comaal’ S OWRSIS_ YP a

 

  

Cow We Wu navestel 5 warelen ma\ CasN.
Sons: Mo \Drce b. pe So, ieee Crcovaa hy scat Res Done _

 
     

 

 

   

ow recta, (poss We Ae loeng Viz = \ shold yore peneli rd

 

 

 

 

lex s Sots vind mat other. onda.”

We Cy Leo, Coase. iN Octave Cocnove é & 7 Ve a A by

  

 

‘AS Ag CY Cure Naga. Citing “Weshen ye Lake,

 

 

Vege
AN

We sivetnn Nad Bh, BS, oh KY - ne Veer a

 

 

me

 

| th he hei aie Be CD ee phate
ohh Ne os\\ Ne Quckese 0 oshe e\ Qhole iS MES ds —

   

 

AR

ohwr Doms, Nes eS \R «Neate \e. ebin ava a wey

 

 

 

 
Case 1:18-cv-10836-PGG Document146 Filed 02/07/20 Page 13 of 25

Checks por! \ ek \ nef Lane JA’ LON ssp ‘i asside be

 

Boing We. Ce acter, san, Se VSG. Pi cone Mo . Y, Ses Ve Sot Ob

 

pemttdc\-)

| Lap DS, CNL SYA-AS (9 TD. Te emlbpen\ 1 Ghee vc

 

Sal\ivoa, 10 ¥ SURE. AAG, A923 CS. ONY e S287) ah

 

 

Dus apc ve Covey CA EK Sem, GAA, GER CS. OMe’ PANS)

 

 

me \ dea ow vies Su AY CLLESS Ne

   

os M

 

poskega Pes 0. on Xp ¢ 6 £ A ME% oe AS >,

 

wi Cost ey \p Crhteng ots ASX rv Duger we KS, ae

 

 

: trek Quodke Aves \eontN\ aX. OLL ESS Yo We eh OAM Ghote ApS

 

Coroner SMvan Wades Casa), pence

 

Any Jeverse Comsel Sopdet le a noize. AN Me Wines DR & mae

 

 

Wcernc ne a AVN ania hg AN me ve vo 6 OM rngiess ne \

 

 

SAMAR

 

\N\wer at eGo Seon O an, ‘Neptiade Seanesd\— W We
oreithing Nee seve vy anon WA

 

Code ee Wwe Seebeck eZ priscepraaned \\e 0 2 eS Wed

 

ANA on o Seber Any WL, Vi dy a Ly oe gah neentantend by

 

Ade ea, la, OR 48 AAS

 

 

An ae RN aver Dd’ MwA, SON. nine. C&)

 

Ness \pabore Sawes eateon) pm Oddslbe Wty MOT Verte Vole

 

oy Ne Nec Nan. G-sagosed VY Wace Ct,

 

 

 

Wel Rse corsa de Ware presented Wot bd. Xe, Noe, SC WES EAN on.

 

Movenoer AM Ms ‘SOA, Som “han OY Neus Ate \We We. SecMbn. orsoposal

 

\ () ¥cGS, Ds ra gene | ro We CRY oa oy Sober 2 20Mhy

 

Sot co hele CAS Al Le cr

 

 

Ree Ben

Ne o-coposal, mM De “ee

 

A Be

Yee Wor PLESOAS “\ res VA) SAL > DB. ASS Ys cowreuk-tan) © Xe,

 

 

~ ABS ehAL ‘ > regret Scher roms “hoogh Neely

 

“4

x heamales $s \Ao \ eons, oY oc Oo Fede & Can Q. VA NPR "Sal R.

 

A FM

 

Cw R. W.Ge) C39, Fad. R Cure AA Coy CAN, RA. Qe Gow P

 

 

 

 
| C.\. AC aC),

" Nene SLATES

BAGO, HAR Ce Gl SAL), NIN, R, Pale Go eat

Case 1:18-cv-10836-PGG Document146 Filed 02/07/20 Page 14 of 25

MOA

   
 

Dy Leow. Oss RAS OYCS), N. XA K Pra Conde SSR

 

 

 

_ 2. Ab GC » RRS GO BROOM, NAR PR Coy

 

 

\ BAG), Nv, YR Boe GS, 4, ANOS, a NeCR —eole | — /

x tnatsal mmade Ne wisrepresattchions qh

 

 

   

we Te, eae

    

OrnsQme. ate LSU. lave. deb Wdrep regen Wel S Li \ Crud ae

 

  

 

We amelion oe (Cooler y. Vek ae Ky sabe Zh AS) oe Sh

_ (@ DMN, OAD olan. Or cdr grondhy, ee! Fes) hoor od :

OS C Cons JorS), Cle see DR, 2 Aa Go

 

cosa) Sees Bek Shee bo, ose rego Conagitecy be Seprie
Row a \n cats." TY, ce Amie 4, Ts 3 0 Mwy uo

- ld ene ok ade yerbal, alex

Tradl, ML. Oz, A835, a LOCA, ys. CIN INS WON. Boy OO NerSe

  

 

a. of 0 Anon Sx ne — gar oud O& 2 stodea Qo The G

a urmehigh nee \as ‘+ Ry SS gous S Assy fy San

 

 

«Or The Eagls Lequegey the gleoti'5 nd Sd onl eo

| cha se Ne Cond

 

   

Ds ee ee seh 9: ee + rene ano Lo wade: CoAgIVAR

 

 

wr MSS, we conse, odemnts Ys “et ced 7

 

 

Seo, 4 :
& we | Ow MOOS, Fb B Cu PMO) Ede Rk

 

 

re “AAC, Loe Cur R AsS ODED, MEK, De

 

 

SALE) ons WA RB Pr Crk Zwaan, wlnle. SN veoldns

 

 

fit. @ CoS God, GALE Whar vos csp we Nae

 

 

 

Crna” Rie wnaese ae Shi eeVt.O WAN ON cur Mretak yee Se ees
rete \ ! {

 

 

ere Honan “the Phe Covheson Va OO yok Rud. Ty yy wes e

 

 

 

AM av oY

Nine: OQ yer\es on\ We, ore eb uy gedaan . - oe
\\ Nyse : ( CoH ae Loe rR ns SMe) re We. ore

 

 

 

 
| Geneon, $ OSM, a) Te Meas Ne ol oy Move Spelings 5 Moola.

Case 1:18-cv-10836-PGG Document 146 Filed 02/07/20 Page 15 of 25

 

VA )
OS On “OAL JSR. WO CANA TNR (hs C65e daicormning A thw mG

 

| Lreensale Co: ann oa Or Dae we Ow severe Vearny 0 Owed VA Ve

 

aS
ete Ap A ocline yyy eXNUN mantel cay Gan naka cove June ¢

 

SI
0 Naw ¢ (Paseo Rk ure 2 of A. OA) OO \' (pana wa shud ene yy ADIN \

 

notice wr 8 Sokese ~reuansal SN Ow sche Rseudh Seata\ chur

 

Non > Sochug \\a \we ) perscndly, Vy mot C set Sy oa. CONROY eed

 

\s dens ee Naene dak van oo We Nn Fue wad 39404

 

AN we \odter a be cere é.* over re clyovte: aces rdvortes,

 

Vortw, \e dow Way even ley \ i ~padee \ wide Cergtg

 

 

CONS Mae Ye Seprve' VR laa, Ws. (Revers, Me ele le ~
dheges b Canspactcn, PRA A Vas @ Sie. wa spe Wewabess,

 

} \p. ss a od D & AS, AN \ Ae a ws potrodeced stash Reel

 

oy wis ie

Qidtna oy We COBO CELd Wd We Neds ond ane Comsa)

 

UAE VON TT ‘cgnca cae Ve, \vure an Ne Joc Nexcomense

 

DED ad SOR SD oo) AAS) DBA oh A404 N34 ak f

 

 

 

ASTRA 36 od UAHA, AA) GAR, A PAE M-S GO, Ap

 

ASK CUP oh AAR, DEAN oA EG, A 0 a A=

 

 

 

MM, onl A SRE AL Ags OB, M4 bn DB, 30 ah 3995

 

DB. 32 AAG S-¥; OF ND BAM SS oS by dab

 

 

TESS DEAL A Laer 3 Mego A [RG AV-AGs Dz. PBAS

 

a 3*@3- Sy ab ART —A0) AIH ASGS DB AS 4S ph SR

 

b} QE. 5d AS 0 0) Ke DS-28, OE. S33 OR, Led

 

 

 

S-(4s OR, Wi aFAe-DB, 24 AT, AG Ce RB SAo- 40-202 (0)

 

Yon DD & VB 29 a AAS IX CBR, & Soo. 203, Word of OK,

 

NS m4 ods An-Va* hot P Peoaren dened SAAN-OA y Corn mAs

 

 

oF

Monganake Urcky on, Ss \ oan wore, 21 ade A 0%, Feder ,

 

AS

Renee VLRO We AS ok S95, Ics D op Re BOP hot Bade)

 

 

AS YA

 

 

 

Caml ck QB, TA eb 374 PB W BM VE Sd pee St
Case 1:18-cv-10836-PGG Document146 Filed 02/07/20 Page 16 of 25

 
   

     

05 debe See Ly @AS Oe a4.
= Sea Bre oo onl “Ss ONS. a wos ke dese loc <8 2,

 

 

    

\ ree EB WOVew ASvelur {ve ant ay \ deg, a
A ela adanthar ethers vith

 

 

 

 

 

; . Soh os Ay Sk one: yoo) 332, Fal bs Fay, —_

 

Wes

 

; . Os &. rake Slaw, me Mie BY. YU depe
. us Wf? i WS a As. Due Crosse f Ae

Lancy $33 Fh

 

 

 

Oy © Ke (ve XY Mn, Weleeo comes AD. WO. Soa Ye. VW

 

 

 

OS >< Code Ny AS \voxten M, Acs ony \na mer AN co

 

 

wat gota cachtores on Mads Jeciston- Flee de ARUSC3 WA,

oe \ . i \ =x iA

  
  

x

 

 

 

 

 

Z

 

   

soul) DelS inns gupalat Poe

 

 

nk " cuss ca!

 

 

CC

 

 

TAS al dood gomery grstige od pollin Ne bap edo

 

oF Wy Bey Ades Sl! Community, rian Med
Yad . an lt yaa Rows Ye AC wet oe

 

    

 

  

 

8 “ees Say dre ~ Ne reds “s ‘he

 

 

 

\ PeXt Wis. Ruck Ore, ee

 

 

| ASW OES ra here ha Doce ae See

 

\xge

 

 

 

 

 

 

 

AcE

 

 

 

 

 

 
Case 1:18-cv-10836-PGG Document 146 Filed 02/07/20 Page 17 of 25

 

“Dusk CS> dees COM? “ mnadkes AVD oveton Ys. Ve \ Nu)

 

| Yoo Rules oN Poole: sind Conoce- In Yor As ann C0 leas | es.) shes

 

Seana ‘ van Qees wot Gates We \we ee

 
 

Q\
efron oN Creat ~ oa,

 

\ecktvaon on) Valse ewe eNe y , Ry AK ot $- NO § Weel \

 

Save Que Ay Vs ree mao Wr \\e Aewiitt: Yon Reg Oo” exchersion

 

ino: CO Mner e\Ssnccl-ron on rede Wess wes reat Wt

 

Dich gecrediian hit Wim Flag Wes ones! nay BAD ot 2 a -

 

 

\huressed Ne on Saipan Wo Quo wn Sand a \\wa b CoA 9 AY. -

 

COs cnnecesseny Sa ~) mdash ner ESSN \re lost Sh

 

Ws Ware geod adores Oe

 

 

inset Wigaktay te BS AA), fe

 

Q
pales, Sock Vim wine Cr) snare oy oche\eaden, ons prac

 

Nn d) \ tree ely ie ol AS te yoke, \x¢ bn. cess \W Po

 

\A\
Counsel \Nex caver, Vacs, Q \s\Ake M6 0 OE COs

 

“Sa Vides PCs als Flue be conker Wwe Asves,

 

 

“yee Gondude Wade [Me del od hus waived de dalhyde de coe

 

¢ Felt Sy r\ke \is Pie | eee Moneta OA At | Sole N Se

 

 

 

iw \ ers 50 23, Dodiel Ws, ATA3ON7 CWC Con Me
hy 114) Aac* AD ne bee

 

: ve Swadesh ‘: AS Vo conte Nok pepvesert me Des sey

 

= \
S names VS wedwven) Male

 

 

 

Ay. Ve Bory LG! =y ype Seq 36% OS Cr. Selsber

 

"dd 2 dod C), aM AL Oni Qe, Veo Yo-Le 2 NR SAS 2\ AVAL,

 

 

Weg 0

VAD, C® ret ABS, mead Ryliibrh Nae ke

 

Sonely ak az, Az! aden. %, ARS corey Me

 

 

weed Wet! aces ent SS oe of We agrestis \¢ Wr AO

 

oF

 

 

 

AQ

 

AY oy

 

 

 

 

 

 

 
Case 1:18-cv-10836-PGG Document146 Filed 02/07/20 Page 18 of 25

a OOS comsah ws wiggled \oekeiheaa \ We Send w oA ols he. owt 4, Vetere We.

 

obs Cn Labi ws £

   

 

ase Ns \y. L Selroe cams ar roe dy.

 

_ pcecerone)

\ny ke va soe OQ Rey COO. NA Ve. tndobcrg dese § ashing 6 ana @ . .

Vee ca) yids Yo ae bw \waneh el AX ee NOONE, such CQ.

 

Ws: umigy Ore taceen) A be expen. NSO, wot ana, recede. a

Soe Ne uae wgconuhy Ma \ Vos. cog omatte : Wir Mba RAS. a

 

Adve Sree waa § be DA Disc The Cock Wade uke corde « su

 

de “nuove Ye Cocken\ SN oh Core oy, Tades, Wek Lerndish> NS

 

 

 

 

ah FC ew. she LTS ONES | woe weal VN ele
C rsusel > Reon ode! ORE, pcr Yuas AW EEA

  

 

  

 

ws chal \ ge oul ay, Crit Ne ALL DO & AeA Se San

 

 

 

Ba 09 Vy, misconude in ®& ey. AR :
: Aon), or We geiPrnges ts

     

ey Gu

JAN oy hex cous ny

 

 

 

 

 

 

 

O.. \Ne oc On) OFazeeem NY Secovery one Corser reen, SS cee

 

“We € Ge wk \ees By Wire, fy oS do Sou. corde 8 ee Come > <

 

 

Wats soa ener 6

Hh ios a b< oS) a callers von Medios voy exdus i Ms

rsh. Sehimsc lube doggies stn he

se Coad

_ haNe pla. ony’ teclewn_

      

 

   

Oe Wes Cou) ed ee
Cant) oe oe \he. Uols < S

 

Oe \ Moe coach \ wy vrsersl

Once CaN) | “ws Le es

 

he Of SonueAce oF es Near . OO Ne OAS Q\les WAY,

 

 

AS -
th feel Wes Or oh No hon enon & Yo soe Ve Cute ts VBSY¥R

 

  

 

 
 

 

 

 

   

 

 
 

ws aoe mscon vo fete

 

 

i wk Wak aycleny Nhere ere ales oS We

 

c Wi neg cel CS. ~\iSan SV Wau Wad Jelese. Comsd\,

 

 

. ca SOK, sede Ww Ne in COA? \ak Ae COMBS ony

 
Case 1:18-cv-10836-PGG Document 146 Filed 02/07/20 Page 19 of 25

4

 

apt os cy Wer Wolds ov \\nose ale C Np ry ik Zé

a QunthPS Cores yor \A \ne Selec conansel \\rdvtas, er = Wwe

 

DebRee ed Ve bode’ oa) Apa cv wha wes, le Ve Nd

 

* — COMBS cANenwues VAN clesiue poe reed \\y

 

ec JMS 3 \Org rel a oti) \Nae oaabnine Ws \ne RN qalodnlly

 

 

 

Ngee Wen Wont co Wea wade ae ‘ine ‘ui Wo” ee Ke
NTE, toes Selese Lenser %, -eesbeaee- Co\

Seed “ey ubes\nons sal & “has ~ at

  

 

ON ‘os hone \o* & S0ize gente ts esi PBS eae Wasds aS M

 

 

\ke \udea y Sheela Ne! herd Crenend (OY) | Season Dy Ve

 

Meese On \ oye {ody Vwi Ve Qreose cal wwe \uopencd \s Sedhin, co

 

 

| \ psc) Ne. rhe WEA OL WorSav

ier cn ral-\ noe ke Nudges, preset CArenpainas 2 “acduds), <airgle es

 

“Ve MELSON wags O.MVOON We lew t + elves Wye aot Peqerdng

 

 

Wis. Gone Selah abe hte Seu ts Relig Shpall

 

Sv aun Ueastaly shospal AcaN NG hoy eS WN OO One

 

We ny iG? ‘a con ¢ ike Wes on Woe CO¢ pasplectors Wt. scan

 

Of tnt DAZ, Ar-4 19 C7,

 

She 3 Wy veleane, fa) blkse come \ cod | \sec ISO Va Baw

 

\en

 

(Repecily BAY mM | Ie ath, We. Qeohon= vals ol Oo

 

orton Ws | Lake ‘og ea NI LoVe [ out \n MCA. ONE ley taeern

 

Cored We pd B chides oe yeseys AR \ Mohs Soa

 

nude) Ye. Meo de \nNseehe We Eek rl ere Hehe ( as nile

 

Ree.

Vee cane werd Neral Conede 4 6S YY ate owe ae Des

 

 

Aq

 

oN Voc COMSO \) Kora \Wedrerda Se ye x 1 eA \85 Oe” Ab
Veet enna uid ore Mery

 

‘4

ice

 

 

14 AM

 

Hikes. Ga goa

 

 

 

 
FASK TLSiCvj10836-PGG Document 146 Filed 02/07/20 Page 20 of 25
tenn

— Declerdivon & Madan S. wee

 

 

 

 

a 7 cs wk we \ Phelcgne the Melos OT
C.8

XI! a Wo “4 ~: Genes ste : Secure Sele We Apion (we CAK

   
  

 

Ail CA)

 

a sa a energy, Sa

Unk S hes ausk HEC sO ‘wis

 

 

 

 

UAL Ce OM om Mash S Qs ann et Tew = > rhe olomile _

inthe cae lt Gobbi, aa aval. A oe ce. SG-
| Woo GWG a xin he cose!) curren Qe pending ipa The

| | . \onors eS S. Yer Ma es re Sock (ee: Se oe New, _
Made Cnn ‘The Gar MH)

 

| Peceves Be NE <a we, Jrdvel en QAI C :

  

ike Ondne C Serngen AN Fale Senos A Wey 039, TL

G, ») ARS ne
COS2 me

  

 

‘3. Leeceyel any ee. OD « Cor 4 SDE 2s ABS, in Cay Ma

pombe TOS OUD GOOl ANE AAS, a Saas be

   

IDS ihe, Using wn, unborn contest deen the ¢ ‘eunerhowst CO NS

\
where hws.

WS & FOL Veore be )

 

ee sng ya

— Saived vw
_ we cS cacgon th ooh ve os

- len a)

(Co0e Come TOME WA A envelege VV _
| USP a res Bowes WEE WIG, o”~ Pride“ OeAUINS, 2530) loch
. atu \NESY

Relnelateor iscley ¢ ct vv \ver oO Zick
SEAS NS cad TAC Cowsely or a
HKIMMe 4S 25. a OM Frey Some pathy, Ve — - Sore

W, MW Yvedone | ae 5 ae react We velo) ca

 

 

 

. & (D, X%, ARS Wn Sy) MAT T rece) cart Cis OM. Soe

Ags ‘yon Cans) Se Wve eheces Wa FrskC C\sss Maas 5 i AS
\ Ws. qaqa is ae CWO

 

sles seunnty { pyoimeKar Ly te® Ss Bode

 

 
Case 1:18-cv-10836-PGG Document146 Filed 02/07/20 Page 21 of 25

on 4

Ms, hrs AME oN Ke peronce C8 a We Prisoner J odds \ NW

 

 

Vnaie CAYAMS) CAonsel Aw Oy Wenn | bp loe\ieve A. We

enone \y lov, cn ord av looky \ve \ ve) ots WM. the cose TN Oe

 

anvredape. Wes rcene \e \\ne en \ Lente leg WWerlromn SMe.

 

  

 

| an Wo.

Bae cigh=plos CHSS Wars ecelter an | Wrwesder oe

 

 

 

on Lake al\ wa Sant Or resi | lochuseen me selon either

 

Ane Comets af Cosel ore daa unten \ ah DO S< Prtomes, 2

 

 

OR, &

 

 

aD Ae. enuelones peering: tp yaortie Comntss a D2 oe

 

| WES con aownk coli (resene oN: Veter < oo a Rte rel

 

pel Os . ants ae ate Sedaris 0) Ond |

consid

   

vine Wom to ‘Ne pose seswce, _ —

 

el Vee ee See LoD (2; N&S saruas Cy We Ms st

 

 

on only Norma con icweton AC receive ‘ik Ve. Revd Perea

bea xe.

   

 

FOR Sshvetrs ONS Wes 3! ASR CY ents 9 We Nenu ond) ) eae

 

. praskimeried ation Oonwene ng AMS XO Th) Sow

Counsel ore Aad) Wg = Wwe Ona king sans we ‘oy Yu Wak.
screen AS)

  

 

ees of

 

 

»_\ WSs.) Ts aa Wut. o. Cana, OY ; ne Morte eae Suexpes a

 

£ \ ARE Ne reamed Xie cose ode Db X2 ¢ ASH, Asi P| de

 

precy Ye Senden oS Au oY Oa, ADO,

Awe oy ves spss wk Ne Marte, Ak Wess sant Se ne Yong aes wate

 

 

 

 

 

©} \ ‘ — re .
. 6. Ma Fst Dope Ay wk vu iM Mee ea \\ore oN erOen
od rm. \ 4
/ ses pctnFia) cdot TCCS a Ana Se, ABS A ee, sy PINOY 3
A
\ae |

 

 

\

 

 

Cu

A ~ Sed $e Ag unl we ee puss, x0 Ky L x unborn . \ ues. oe Vhe ald

Stees 4 “Watt Var Grea a Mae, WAVE OAS aN Corea, Crcecste) oN Wa- Oe Ab, .

 

 

fog Tar ke 2
© MAS, Ga! Sa

 

 

 
4/5/2019 Case 1:18-Cv-10836-ithétie MalaCLne! bhulall Gand adeits Gaeldicél Rthappage 22 of 25

 

 
   

Vo VV AS
Vre abi

 

The brutal battle against medical kidnappers
By Michelle Malkin « June 28, 2017 03:38 AM i

 

 

The brutal battle against medical kidnappers
by Michelle Malkin

Creators Syndicate

Copyright 2017

BOSTON — On the day Boston Children’s Hospital celebrated being named “the number one
pediatric hospital in the nation” by U.S. News & World Report, I was interviewing Dana
Gottesfeld in nearby Somerville, Massachusetts. Dana is the young wife of Martin “Marty G”
Gottesfeld, an imprisoned technology engineer/activist who used his skills to fight against medical
child abuse committed at Boston’s Children’s Hospital.

“That is so Boston,” Dana observed Tuesday in response to the new ranking — which is already
splashed in multiple gold medallions across the hospital’s website.

It’s all about power, prestige and pull in the top echelons of the Bay State’s medical community, many
New Englanders have informed me. BCH’s teaching affiliate is Harvard Medical School. The ties
between and among influential and wealthy alumni in the realms of health care, politics and the courts
are innumerable.

It’s a network that’s “practically untouchable,” Dana explained.

And like the third rail, those who dare challenge these renowned institutions risk great danger to their
freedom and their lives,

Dana’s husband, Marty, faces felony charges of computer hacking and conspiracy related to
distributed denial-of-service (DDoS) attacks in April 2014 against Boston Children’s and the nearby
Wayside Youth and Family Support Network residential treatment. Marty had organized a social media
army to knock the computer networks of both institutions offline to protest the medical kidnapping of
then-15-year-old Justina Pelletier. Hackers from the loose-knit collective, Anonymous, allegedly
participated in the campaign.

Justina’s plight had become international news in Marty’s backyard. One fateful winter day in
February 2013, Justina traveled with her mom to BCH from her West Hartford, Connecticut, home,
seeking relief from a severe case of the flu. Ordinary sickness compounded Justina’s rare medical
conditions, including mitochondrial disease and postural orthostatic tachycardia syndrome. But those

michellemalkin.com/2017/06/28/the-brutal-battle-against-medical-kidnappers/

Pyongyang on the Prairie, Part Two
December 18, 2017 03:55 PM by Michelle Malkin

 

 

 

 

 

Show biz meltdown: Bombs away!
September 19, 2017 11:18 PM by Michelle Malkin

 

 

There is no such thing as a
“deserving DREAMer”

September 6, 2017 08:02 AM by Michelle Malkin

 

 

 

Keith Ogre-mann: Conde Nast-
y’s Misogynist-in-Chief
August 30, 2017 07:29 AM by Michelle Malkin

The Red York Times: First in Fake News
August 23, 2017 08:03 AM by Michelle Malkin

113
41512019 Case 1:18-cv-10836-Wébdite MEROQUITIA RiuibtAticataatO2hd/dDaphsage 23 of 25

ilmesses hadn’t stopped her from participating in school, competitive ice skating and an active family
life.

Instead of receiving top-notch care and attention at BCH, however, Justina was snatched from her
parents and recklessly re-diagnosed with a psychological condition, “somatoform disorder.” She
was dragged from BCH’s neurology department to its infamous psych ward, where she was
reprimanded for being unable to move her bowels or walk unassisted in her weakened state. At
Wayside, she was harassed by a staffer while taking a shower. The physical and mental torture lasted
16 months.

The family is now suing the gold medallion-adorned, scandal-plagued Boston Children’s Hospital.

“They tried to break us all,” Justina’s dad, Lou, told me at his West Hartford home, where Justina
fights to recover from post-traumatic stress and physical deterioration suffered while she was held
hostage.

But the arrogant, tunnel-visioned torturers failed. Thanks to an aggressive awareness-raising campaign
by an eclectic coalition including Justina’s family, the Christian Defense Coalition’s Rev. Pat
Mahoney, conservative media personalities and left-leaning critics of the Massachusetts child welfare
bureaucracy, Justina was eventually freed and reunited with her parents.

Marty G’s DDoS attacks were an instrumental catalyst at a time when Justina’s family faced a gag order
for speaking out.

“T never imagined a renowned hospital would be capable of such brutality and no amount of other good
work could justify torturing Justina,” Marty wrote in a recent online explanation of why he
intervened.

“BCH calls what it did to her a ‘parentectomy, and there had been others over at least the past 20
years. I knew that BCH’s big donation day was coming up, and that most donors give online. I felt that
to have sufficient influence to save Justina from grievous bodily harm and possible death, as well as
dissuade BCH from continuing its well established pattern of such harmful ‘parentectomies,’ I'd have
to hit BCH where they appear to care the most, the pocket book and reputation.”

On Tuesday, a federal judge in Boston finally set a court date in Martin “Marty” Gottesfeld’s case. After
more than a year behind bars without bail Gncluding about 80 days in solitary confinement and a stint
in the same detention center as Mexico’s notorious drug cartel kingpin “El Chapo”), Marty now faces
trial in January 2018. He was barred from attending his beloved adoptive father’s funeral in April.

“St was the right thing to do,” Dana told me through tears as she cradled a Homeland Security storage
bag with Marty's wedding ring. She recently lost her job as a result of her advocacy for Marty. But
the couple, who have never met Justina or her family, will keep fighting medical kidnappings.
Relentless as ever, Marty stressed in a brief phone conservation with me the need for state and federal
“Justina’s Laws” to protect wards of the state from being used as research guinea pigs by prestigious
medical institutions.

Both the supporters of Justina and Marty remain aghast at the brutal treatment of their loved ones
while the real menaces breathe free.

Marty's message from prison in Massachusetts: “Human rights abuses aren’t just happening in North
Korea. They’re here.”

Justina’s message from her wheelchair in Connecticut: She hopes her torturers “get what they
deserve.”

Is anyone in Washington listening?

Posted in: Feature Story,Health care
Printer Friendly

misstripleem

 

michellemalkin.com/2017/06/28/the-brutal-battle-against-medical-kidnappers/

Categories: Feature Story, New York Times

2/3
4/5/2019 Case 1:18-Ccv-1083 6niekets Mado Carmmeniita Afite Egdnet ManOaY Kidbapperage 24 of 25

michellemaikin.com/2017/06/28/the-brutal-battle-against-medical-kidnappers/ 3/3
 

LL6

¥

c06

ton
2
NO
NO
pe
Nn
©
we
oS
N
Em
©
a

I

# ONIMDVYL Sdsn

Label 400 Jan, 2013
7690-16-000-7948

Ea

®JDWAUAS TWLSOd
SALVLS G3LINN

uy

MYOA MAN
1S HE8q gag
IID 8g og

SA1E1S pay
oR

20001 AN

lagen

Uys

une

“ZREZL>

=> POL

2

veLUy

aH

ald’

Aad

SLUVGUH

FOREV

LUvaH

 

Aa dUAe

ER US:
